       Case: 3:20-cv-01948-JGC Doc #: 41 Filed: 01/15/21 1 of 8. PageID #: 1651




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 MICHAEL B. RENZ, et al.,                       )   CASE NO.: 3:20-CV-01948
                                                )
         Plaintiffs,                            )   JUDGE: JAMES G. CARR
                                                )
 vs.                                            )   DEFENDANT OTTAWA COUNTY
                                                )   DEPARTMENT OF PUBLIC HEALTH’S
 STATE OF OHIO, et al.,                         )   REPLY IN SUPPORT OF MOTION TO
                                                )   DISMISS
         Defendants.                            )
                                                )

        Plaintiffs’ Amended Complaint fails to state any claims against the Ottawa County

Department of Public Health. Plaintiffs’ hyperbole and rhetoric must be ignored and, instead, this

Honorable Court should focus upon the allegations (or in the case, the single factual allegations)

contained within the Plaintiffs’ Amended Complaint in ruling on the pending Motion to Dismiss.

This single fact fails to state a claim upon which relief can be granted and, as a result, Defendant

Ottawa County Department of Public Health’s Motion to Dismiss must be granted.

I.      CLARIFICATION OF THE ALLEGATIONS

        Plaintiffs acknowledge that their sprawling, Amended Complaint (containing no less than

81 pages, 145 paragraphs and 226 footnotes) only includes a single allegation that is related to the

Ottawa County Department of Public Health. The sole allegation against it is that it “has adopted

and continued to enforce the illegal and unconstitutional orders issued by the State of Ohio as

discussed herein.” Amended Complaint, PageID1528, ¶129. Plaintiffs concede, indirectly, that

no enforcement action has been taken or threatened against any of the Plaintiffs by the Ottawa
      Case: 3:20-cv-01948-JGC Doc #: 41 Filed: 01/15/21 2 of 8. PageID #: 1652




County Department of Public Health. Doc. 40, PageID 1648. This concession is fatal to the

Plaintiffs’ claims.1

         Furthermore, Plaintiffs seek to have this Honorable Court consider factual allegations that

are not contained within the Plaintiffs’ Complaint. Plaintiffs assert in their Response to Ottawa

County Department of Public Health’s Motion to Dismiss that “Plaintiff Renz was unable to work

at 20th Century Lanes due to its illegal closure and is still limited due to the continual application

of rules that limit hours and force other requirements.” Doc. 40, PageID 1648. However, the

Amended Complaint does not include any allegations that would establish that Plaintiff Renz owns

20th Century Lanes or that Plaintiff Renz has suffered any compensable injury as a result of the

orders that have been issued by the State of Ohio through the Director and Interim Director of the

Ohio Department of Health. The Sixth Circuit has held that the district court cannot consider

matters beyond the complaint and should limit its Rule 12(b)(6) inquiry to the four corners of the

amended complaint. Trustees of Detroit Carpenters Fringe Benefit Funds v. Patrie Constr. Co.,

618 Fed. Appx.246, 255 (6th Cir.2015). The sole allegation referencing Defendant Ottawa County

Department of Health is insufficient to plausibly state any claims against it. The Motion to Dismiss

should be granted and all claims against Defendant Ottawa County Department of Health should

be dismissed with prejudice.




1
  Specifically, Plaintiffs state in their Response “As cited in the complaint, the OCHD has adopted the Ohio rules, we
expect they have taken State money related to COVID-19 and likely premised on enforcing State rules and guidelines,
and yet claim no injury is available because the Plaintiffs have not had enforcement action taken against them. We
ask then, is it OCHDs position that Plaintiff Renz should disregard state rules because they will not enforce them?”
Doc. 40, PageID 1648.

                                                          2
      Case: 3:20-cv-01948-JGC Doc #: 41 Filed: 01/15/21 3 of 8. PageID #: 1653




II.    LAW AND ARGUMENT

       A.      Standard of Review

       Plaintiffs cite to cases outside the Sixth Circuit and to outdated case law in an attempt to

distort the standard of review that should be applied to a Rule 12(b)(6) Motion to Dismiss.

Contrary to Plaintiffs’ assertion that Rule 12(b)(6) Motions to Dismiss are rarely granted, the fact

remains that many such motions are granted when-as here- the plaintiff’s complaint fails to state a

claim upon which relief can be granted.

       Instead, the law is clear that the factual allegations in the complaint need to be sufficient to

give notice to the defendant as to what claims are alleged, and the plaintiff must plead sufficient

factual matter to render the legal claim plausible, i.e., more than merely possible. Ashcroft v. Iqbal,

556 U.S. 662 (2009). Further, a legal conclusion couched as a factual allegation need not be

accepted as true on the motion to dismiss, nor are recitations of the elements of a cause of action

sufficient. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). The scant factual allegations

contained within the Plaintiffs’ Amended Complaint fail to state a claim upon which relief can be

granted, and all claims must be dismissed.

       B.      Plaintiffs do not have standing.

       Plaintiffs do not specifically address the standing arguments advanced by Defendant

Ottawa County Department of Public Health. As more fully described in the Motion to Dismiss,

the Plaintiffs do not have standing to bring suit against the Ottawa County Department of Public

Health, as Plaintiffs have not alleged an injury in fact and have not alleged facts to establish a

causal connection between the alleged injury and the Ottawa County Department of Public Health.




                                                  3
     Case: 3:20-cv-01948-JGC Doc #: 41 Filed: 01/15/21 4 of 8. PageID #: 1654




        Plaintiffs’ passing reference to Ex Parte Young, 209 U.S. 123 (1908) and apparent reliance

upon that case to establish standing is misplaced. Ex Parte Young created an exception to Eleventh

Amendment immunity and permits, under certain circumstances, actions for injunctive relief

against a state official. The claims against the Ottawa County Department of Public Health,

however, are not claims against a state official, but instead against a political subdivision of a state.

Consequently, neither the Eleventh Amendment, nor the exception created by Ex Parte Young, are

applicable to this case.    Mt. Healthy City School Bd. of Educ. v. Doyle, 429 U.S. 264 (1977)

(recognizing that under Ohio law the “State” does not include “political subdivisions” and that

political subdivisions are not entitled to assert Eleventh Amendment immunity.)

        The law is clear that Ex Parte Young does not create a cause of action. Michigan

Corrections Organization v. Michigan Dept. of Corrections, 774 F.3d 895, 905 (6th Cir.2014). In

other words, Ex Parte Young provides a path around sovereign immunity if the plaintiff already

has a cause of action somewhere else. Id. Plaintiffs attempt to rely upon Ex Parte Young to create

a new cause of action and to create standing fails.

        Furthermore, the law is clear that “Young does not apply when a defendant state official

has neither enforced nor threatened to enforce the allegedly unconstitutional state statute.” Russell

v. Lundergan-Grimes, 784 F.3d 1037, 1047 (6th Cir.2015), citing Children’s Healthcare is a Legal

Duty v. Deters, 92 F.3d 1412, 1415 (6th Cir. 1996). Indeed, “general authority to enforce the laws

of the state is not sufficient to make government officials proper parties to litigation challenging

the law.” Russell, 784 F.3d at 1048, citing 1st Westco Corp. v. Sch. Dist. Of Phila., 6 F.3d 108,

113 (3rd Cir.1993). Again, there is not a single allegation contained within the Amended Complaint

that the Ottawa County Department of Public Health has enforced or threatened to enforce any of

the orders issued by the Director or Interim Director of the Ohio Department of Health in response



                                                   4
        Case: 3:20-cv-01948-JGC Doc #: 41 Filed: 01/15/21 5 of 8. PageID #: 1655




to the COVID-19 pandemic. As the Ottawa County Department of Public Health has not engaged

in any enforcement action, Plaintiffs cannot rely upon Ex Parte Young to establish standing in this

case.

         C.     There is no actual case or controversy.

         Plaintiffs assert that “there is certainly” a case or controversy here. Doc. 40, PageID 1649.

However, Plaintiffs do not cite to any allegations contained within the Amended Complaint that

support that baseless assertion. Article III of the United States Constitution requires an actual case

or controversy, not mere speculation and conjecture. Children’s Healthcare is a Legal Duty, Inc.

v. Deters, 92 F.3d 1412 (6th Cir. 1996). Again, there are no allegations that Defendant Ottawa

County Department of Public Health has enforced or threatened to enforce any of the Director’s

or Interim Director’s order related to the COVID-19 pandemic against the Plaintiffs. As such,

there is no actual case or controversy, and the claims should be dismissed.

         D.     Plaintiffs have failed to plausibly allege any claims for relief against the
                Ottawa County Department of Public Health.

         Although Plaintiffs assert in a cursory manner that the allegations contained within the

Amended Complaint are sufficient to withstand a Rule 12(b)(6) Motion to Dismiss, Plaintiffs do

not actually address any of the legal arguments presented by Defendant Ottawa County

Department of Public Health. Those arguments clearly establish that the single factual allegation

related to Defendant Ottawa County Department of Public Health are insufficient to plausibly state

any claims against it.

         Plaintiffs assert that their Amended Complaint contains “a long list of alleged

Constitutional violations” and that this causes the Amended Complaint to state a claim upon which

relief can be granted. This is simply not true. The United States Supreme Court has repeatedly

instructed that bare assertions of legal conclusions are not sufficient to state a claim upon which

                                                  5
     Case: 3:20-cv-01948-JGC Doc #: 41 Filed: 01/15/21 6 of 8. PageID #: 1656




relief can be granted. Igbal, 55 U.S. 662, 681 (2009). Courts are only to consider well-pleaded

facts when ruling upon a motion to dismiss. Bihn v. Fifth Third Motrg. Co., 980 F.Supp.2d 892,

898 (S.D. Ohio 2013). The single factual allegations contained in the Amended Complaint does

not satisfy this requirement and the Amended Complaint should be dismissed.

       Plaintiffs’ citation to and reliance upon Roman Catholic Diocese of Brooklyn v. Cuomo,

141 S.Ct. 63 (2020) and Tanzin v. Tanvir, 141 S.Ct. 486 (2020) are misplaced. The Cuomo case

involved a claim that an order issued by the New York governor restricting attendance as religious

services violated the First Amendment right to freedom of religion. The Tanzin case was brought

pursuant to the Religious Freedom Restoration act and alleged a violation of right to free exercise

of religion under the First Amendment.       There are no allegations that the Ottawa County

Department of Public Health has engaged in any conduct that would violate the Plaintiffs’ First

Amendment rights. These cases are, therefore, wholly inapplicable to the present case and the

claims asserted against Defendant Ottawa County Department of Public Health.

       The fact remains that the single allegations made against Defendant Ottawa County

Department of Public Health fails to state a claim upon which relief can be granted. For this

reason, the Motion to Dismiss should be granted and all claims against Defendant Ottawa County

Department of Public Health should be dismissed with prejudice.




                                                6
       Case: 3:20-cv-01948-JGC Doc #: 41 Filed: 01/15/21 7 of 8. PageID #: 1657




III.    CONCLUSION

        For these reasons, Defendant Ottawa County Department of Public Health’s Motion to

Dismiss must be granted and all claims against it should be dismissed with prejudice.

                                            Respectfully submitted,

                                            MAZANEC, RASKIN & RYDER CO., L.P.A.

                                            s/ David M. Smith
                                            DAVID M. SMITH (0079400)
                                            CARA M. WRIGHT (0084583)
                                            AMILY A. IMBROGNO (0092434)
                                            100 Franklin’s Row
                                            34305 Solon Road
                                            Cleveland, OH 44139
                                            (440) 248-7906
                                            (440) 248-8861 – Fax
                                            Email: dsmith@mrrlaw.com
                                                    cwright@mrrlaw.com
                                                    aimbrogno@mrrlaw.com

                                            Counsel for Defendant
                                            Ottawa County Department of Public Health




                                               7
      Case: 3:20-cv-01948-JGC Doc #: 41 Filed: 01/15/21 8 of 8. PageID #: 1658




                                         CERTIFICATE OF SERVICE

         I hereby certify that on January 15, 2021, a copy of the foregoing Defendant Ottawa

County’s Reply in Support of Motion to Dismiss was filed electronically. Notice of this filing will

be sent to all registered parties by operation of the Court’s electronic filing system. Parties may

access this filing through the Court’s system.

                                                 s/ David M. Smith
                                                 DAVID M. SMITH (0079400)
                                                 CARA M. WRIGHT (0084583)
                                                 AMILY A. IMBROGNO (0092434)

                                                 Counsel for Defendant
                                                 Ottawa County Department of Public Health

PERS-200273/Ds Reply in Support of MTD




                                                   8
